Citation Nr: 0921267	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska, which denied the Veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The Veteran filed a timely Notice of 
Disagreement (NOD) in November 2004 and, subsequently, in 
September 2005, the RO provided a Statement of the Case 
(SOC).  In October 2005, the Veteran filed a timely 
substantive appeal to the Board.  In October 2005, February 
2006, and April 2006, respectively, the RO issued 
Supplemental Statements of the Case (SSOCs).  
 
In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (i.e. Travel Board 
hearing).  A transcript of that hearing has been associated 
with the claims file.  At the time of the hearing, the 
Veteran submitted additional evidence that was duplicative of 
prior evidence of record.  In any event, the Veteran 
submitted a waiver of initial consideration of that evidence 
by the RO.  See 38 C.F.R. § 20.1304 (2008).

In June 2008, the Board remanded the Veteran's claim, 
requesting the Appeals Management Center (AMC) to afford the 
Veteran a VA PTSD examination to determine if he met the 
diagnostic criteria for PTSD and, if so, whether such was 
linked to a verified in-service stressor.  After taking the 
required action, the record indicates that the AMC reviewed 
the pertinent evidence and denied the Veteran's claim in an 
October 2008 SSOC.  As the provisions of the Board's June 
2008 remand have been complied with substantially, the Board 
will now proceed with its review of the appeal.  Cf. Stegall 
v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim for service 
connection for PTSD; he has been notified of what evidence he 
should provide and what evidence the VA would obtain; there 
is no indication that the Veteran has evidence pertinent to 
his claim that he has not submitted to the VA.

2.  The Veteran did not engage in combat with the enemy and 
the preponderance of the evidence is against a nexus between 
a current diagnosis of PTSD and an in-service stressor.  


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In a July 2004 notice letter, the Veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  The Board 
notes that this notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim decided herein, any 
question as to the assignment of a rating or effective date 
is moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment and 
personnel records to assist the Veteran with his claim.  
Additionally, the VA provided the Veteran with a VA PTSD 
examination in August 2008, which, as will be explained in 
detail below, was thorough in nature and ruled out a current 
diagnosis of PTSD.  Under these circumstances, there is no 
duty to provide another medical examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).




II.  Service Connection.  

a.  Factual Background.  The Veteran essentially contends 
that he has post-traumatic stress disorder (PTSD) as a result 
of his service in the Navy during the Vietnam War.  
Throughout this opinion, when reference is made to a 
particular individual, their initials will be used to protect 
their privacy.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Navy from December 1962 to November 1966, with 
3 years, 3 months, and 23 days of foreign and/or sea service.  
Although his Military Occupational Specialty (MOS) was not 
listed, his related civilian occupation was listed as a 
diesel mechanic.  He received the Vietnam Service Medal, the 
National Defense Service Medal, and the Armed Forces 
Expeditionary Medal.

The Veteran's personnel records show that he was assigned to 
the U.S.S. Mackenzie from May 1964 to October 1964, and from 
November 1964 to October 1965.  He was hospitalized at the 
United States Naval Hospital in Yokosuka, Japan from October 
1965 to January 1966.  The Veteran was assigned to the U.S.S. 
Henry W. Tucker from January 1966 to November 1966.

In this case, the Veteran provided information regarding his 
alleged stressors.  Specifically, in his writings to the VA, 
as well as at his May 2008 testimony before the Board, the 
Veteran reported that his PTSD was caused, in substance, by 
the following incidents: while aboard the U.S.S. Mackenzie, 
he saw many planes shot down in combat action; while aboard 
the U.S.S. Mackenzie, he burned his feet in the engine room 
and was subsequently hospitalized at the Yokosuka Hospital in 
Japan; he was hospitalized on two occasions for leg problems, 
and after he improved enough to become ambulatory, he helped 
unload buses of new soldiers where he saw wounded and maimed 
soldiers; he was evacuated at the Yokosuka Hospital on the 
day of his surgery when a fire broke out in the library; he 
befriended a corpsman who was later blown up; he witnessed a 
white phosphorous explosion with a body flying up; and he was 
traumatized when a 20-pound metal vise hit him on the head 
and caused a severe laceration.

In the Veteran's substantive appeal to the Board, received in 
September 2005, he reported another stressor.  According to 
the Veteran, while aboard the U.S.S. Mackenzie in July 1964, 
the ship had just returned to international waters from 
Russian coastal waters adjacent to a Russian sub base when 
his ship was intercepted by part of the Russian Navy.  The 
Veteran stated that everyone had to report to their battle 
stations because the Russian Navy had stationed armed ships 
on three sides of the U.S.S. Mackenzie.  He indicated that it 
was a very tense and fearful situation.  According to the 
Veteran, only quick maneuvering on the part of their 
commander saved them.

In support of his contention that his ship was surrounded by 
the Russian Navy, the Veteran submitted "buddy" statements 
from fellow service members who had served with him aboard 
the U.S.S. Mackenzie.  In a letter from Mr. J.P.C., received 
in January 2008, Mr. J.P.C. stated that he was stationed 
aboard the U.S.S. Mackenzie from the summer of 1963 to 
approximately May 1966.  He indicated remembering the trip to 
Vladivostok and that, as the U.S.S. Mackenzie approached the 
Russian port, the Mackenzie was intercepted by at least two 
Russian ships which blocked the Mackenzie's approach to the 
port.  Mr. J.P.C. submitted photographs of the Russian ships.  
Additional letters from Mr. D.J.V., Mr. G.P., and Mr. R.R., 
also received in January 2008, were submitted in support of 
the Veteran's contention that the U.S.S. Mackenzie was 
surrounded by the Russian Navy.  The Veteran also submitted 
photographs of himself aboard the U.S.S. Mackenzie.

The Veteran further submitted a newspaper entitled "The Tin 
Can Sailor," dated in January 2007, in which it was reported 
that American destroyers, such as the U.S.S. George K. 
Mackenzie, conducted sophisticated surveillance of coastal 
areas of the Soviet Union, China, North Korea, and North 
Vietnam.  Those surveillance assignments ran from 1962 to 
1964 and were known as DeSoto Patrols.

In addition, the Veteran submitted numerous articles from the 
Internet.  In these articles, the participation of the U.S.S. 
George K. Mackenzie in DeSoto Patrols was discussed.

In November 2004, the Veteran also submitted an article from 
the Internet in which it was reported that beginning in May 
1965, the U.S.S. Henry W. Tucker "pounded" Viet Cong coastal 
concentrations southeast of Saigon and, thus, became the 
first U.S. ship to provide naval gunfire support against 
enemy targets in South Vietnam.  During the next 14 months, 
she continued her varied, but important, assignments. The 
U.S.S. Tucker provided gunfire support for ground operations 
dozens of times; and during a 40-day period in August and 
September 1965, fired over 5,000 rounds from 5-inch guns, 
destroying or damaging numerous enemy positions.  She 
refueled more than 80 helicopters and became the first 
destroyer in November 1965 to refuel an in-flight helicopter 
at night.  That training "paid off" when two pilots from 
Constellation and Ranger were "plucked" from the sea less 
than three miles from the North Vietnamese coast and carried 
to the U.S.S. Tucker in June 1966.  

Reviewing the medical evidence of record, in a July 2004 
private treatment record, specifically a psychiatric 
evaluation performed by Dr. D.K., M.D, the Veteran reported 
thinking about his experiences in Vietnam almost constantly.  
He stated that he had flashbacks when  exposed to loud noises 
or the sound of helicopters.  He indicated that he 
intentionally avoided people, particularly Veterans, because 
he did not want to talk or think about Vietnam.  He reported 
sleeping only three hours per night and shoving his wife 
while awakening from nightmares.  He stated that he was 
chronically irritable and angry; and had chronic feelings of 
detachment and estrangement from others with an inability to 
have loving feelings.  He indicated that he drank heavily 
after returning from Vietnam, but was uncertain how much he 
drank.  He also smoked marijuana regularly, but denied using 
any other drugs.  The Veteran reported estrangement from his 
wife.  Dr. D.K.'s diagnosis was chronic PTSD and a depressive 
disorder, Not Otherwise Specified (NOS).  

In private treatment records from the office of Dr. D.K., 
dated from August through October 2004, the Veteran discussed 
the current conflict in Iraq and how the media coverage of 
the conflict affected him due to his experiences in Vietnam.  
The Veteran mentioned specific incidents from service, 
including the injury to his feet.  The Veteran also spoke of 
difficulties with his marital relationship.  In his reports, 
Dr. D.K. did not indicate reviewing the Veteran's claims file 
nor did he comment on a link between the PTSD diagnosis and 
any specific in-service stressor event.

In an October 2005 Vet Center treatment record, specifically 
a mental health assessment authored by J.B., M.S., a licensed 
profession counselor, the Veteran reportedly requested 
assistance in filing his PTSD claim appeal.  The Veteran 
reported having a working knowledge of PTSD and its symptoms.  
He indicated symptoms of anxiety, startle response, 
depression, being sometimes lonely, hypervigilance, some 
nightmares, sleep problems, anger, and problems relating to 
others.  In reporting his history, the Veteran stated that he 
had survived eight aircraft crashes.  He admitted drinking a 
"couple ounces" every day, but denied any treatment and 
claimed he last drank to intoxication a couple of months 
prior to the interview.  He recalled mental abuse as a child 
and having to start work when he was 12 years old.  He stated 
that his mother had a "breakdown with shock treatment and 
his sister suicided in her twenties."  He stated that his 
current marriage was "unstable" with "continued problems."  
On an assessment of life stressors questionnaire, apart from 
military related stressors, the Veteran noted "being 
involved in forest fires; ... [and] being threatened with a 
weapon (wife)."  In his assessment, in pertinent part, J.B. 
diagnosed PTSD NOS, explaining that the source of the 
Veteran's symptoms was in question.  He noted, apart from in-
service stressor experiences, the Veteran also reported 
mental abuse during childhood, being present during forest 
fires, and eight airplane crashes.  

In its June 2008 remand, the Board indicated that the 
Veteran's accounts of an in-service head injury; in-service 
treatment for varicose veins, including hospitalization for 
surgery; and an in-service incident aboard the U.S.S. 
Mackenzie, when the ship was surrounded by the Russian Navy, 
had been sufficiently verified.  As noted previously, the 
Board remanded the Veteran's claim, requesting the AMC to 
afford the Veteran a VA PTSD examination to determine if he 
met the diagnostic criteria for PTSD, and, if so, whether 
such was linked to a verified in-service stressor.  

In an August 2008 VA PTSD examination report, Dr. W.G.C., 
M.D., reported that he had reviewed the claims file, 
especially the May 2008 Board hearing transcript and the 2004 
private treatment notes from the office of Dr. D.K.  During 
the interview section of the report, the Veteran reportedly 
indicated that his parents drank fairly heavily when he was a 
child.  The Veteran also alluded to conflicts with peers and 
feelings of alienation as an adolescent.  In his report, the 
examiner noted that the Veteran's comments were vague 
regarding his parents' consumption of alcohol and his 
childhood exposure to violence or physical abuse.  

Regarding in-service stressor events, the Veteran reported 
being hit in the head by a vise; being on a Naval vessel that 
confronted Russian ships; undergoing two surgeries for 
varicose veins; and transporting wounded servicemen from 
Vietnam.  Regarding his current symptomatology, the Veteran 
reported anger and irritability as his primary problems.  He 
stated that he was frequently irritable with his wife and 
felt regret about the situation.  He reported restless sleep, 
waking up two to three times per night, and having occasional 
nightmares.  The examiner noted that the Veteran was vague 
about the content of the nightmares.  The Veteran reported 
anger regarding political issues, especially with Senator 
Kerry.  The Veteran stated that he avoided being around other 
people, discussing his in-service experiences, and watching 
war movies.  He indicated being startled by loud noises, 
including fireworks and helicopters.  He stated that his 
memory was good.  He indicated that he disliked being in 
enclosed spaces because it reminded him of service.  The 
examiner reported that the Veteran expressed a great deal of 
bitterness about the medical treatment he received for his 
varicose veins during service and at the VA medical center.  

The Veteran stated that he smoked marijuana after service, 
but stopped in the 1970s.  Regarding alcohol, the Veteran 
indicated that he used to drink up to a fifth of whiskey per 
week.  After giving up whiskey twenty-five years prior to the 
interview, he continued to drink wine fairly heavily.  The 
Veteran stated that he stopped drinking wine about three 
months prior to the interview.

The Veteran said that he had been married for 30 years, and 
had two grown children whom he called every week.  He said 
that he did not have any close friends.  He reported 
interests in hunting, fishing, and trapping.  He said that he 
watched television to relax and attended church on a weekly 
basis.  

In a mental status examination report, the examiner indicated 
that the Veteran asked him to leave the door open during the 
interview.  The Veteran was somewhat sloppily groomed and 
dressed.  He was initially quite grumpy and sullen, but 
became more friendly when talking about hunting and fishing.  
In discussing the Veteran's thought content, the examiner 
noted that he was "resentful and contemptuous."  The 
examiner indicated that the Veteran's affect was sullen and 
his insight was poor.  The examiner commented that the 
Veteran took little responsibility for his role in escalating 
conflicts with other people; and was quite invested in his 
resentful and blaming stance.

The examiner's assessment was that the Veteran did not have 
PTSD.  The examiner found that the Veteran's verifiable in-
service stressors, as described, were not of sufficient 
magnitude to meet the criteria for PTSD.  The Veteran's 
primary psychiatric symptoms were irritability and anger.  
The Veteran had some long-term conflicts around issues of 
hostility, identity, and interactions with authority figures.  
He stated that the Veteran had a personality disorder with 
"a lot of anti-social traits."  The irritability and anger 
were reflections of the personality disorder and not caused 
by PTSD.  

In reviewing the 2004 private treatment records, the examiner 
noted that Dr. D.K. diagnosed the Veteran with depression and 
PTSD.  The examiner noted that, after reading Dr. D.K.'s 
notes, he did not believe that Dr. D.K. had access to the 
Veteran's service record.  Without the record, he stated, Dr. 
D.K. "would not have been able to correlate the veteran's 
symptoms to any verifiable in-service stressors."  The 
examiner also opined that a good deal of the content of Dr. 
D.K.'s therapy had to do with the Veteran's marital 
relationship.  

The examiner's diagnosis was, in part, (Axis I) Alcohol 
abuse; and (Axis II) personality disorder, NOS.  The examiner 
noted that the Veteran had a history of alcohol abuse.  
Although the Veteran indicated curtailing his use of alcohol 
within the past three months, the examiner did not have any 
corroboration of this fact.  The examiner stated that the use 
of alcohol would worsen the Veteran's social withdrawal, 
irritability, sleep disturbance, and tendency to dwell on 
resentments.  

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.  See Cohen, 10 Vet. App. at 140-42.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
  
c.  Analysis.  The Board finds that the Veteran does not meet 
the criteria for service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  As noted in the June 2008 Board remand, while the 
Veteran did not engage in combat and it is not contended 
otherwise, his accounts of an in-service head injury; in-
service treatment for varicose veins, including 
hospitalization for surgery; and an in-service incident 
aboard the U.S.S. Mackenzie, when the ship was surrounded by 
the Russian Navy, have been sufficiently verified by credible 
supporting evidence.  Although the Veteran has confirmed in-
service stressors and two medical records indicating a 
diagnosis of PTSD, as explained below, the preponderance of 
the evidence, to include a recent VA psychiatric examination 
that ruled out a current diagnosis of PTSD, is against a 
nexus between a current diagnosis of PTSD and an in-service 
stressor.  

Reviewing the medical evidence of record, the Board notes 
that, in an October 2005 Vet Center treatment record, J.B., a 
licensed profession counselor, diagnosed the Veteran with 
PTSD, explaining that the source of the Veteran's symptoms 
was in question.  He noted, apart from in-service stressor 
experiences, the Veteran also reported mental abuse during 
childhood, being present during forest fires, and eight 
airplane crashes.  In 2004 private treatment records, Dr. 
D.K., M.D., diagnosed the Veteran with chronic PTSD and a 
depressive disorder.  As noted by Dr. W.G.C. in the August 
2008 VA PTSD examination, Dr. D.K. did not report reviewing 
the claims file prior to making his conclusion.  The 
counselor and Dr. D.K. did suggest, at least in part, a link 
between the Veteran's PTSD and service.  However, a more 
thorough and current VA psychiatric examination not only 
ruled out the contended causal relationship; this latter 
psychiatric examination ruled out a current diagnosis of 
PTSD.    

Dr. W.G.C., the August 2008 VA PTSD examiner, noted that the 
claims file had been reviewed prior to reaching his 
conclusion.  This psychiatrist indicated interviewing the 
Veteran and conducting a thorough mental status examination.  
He concluded that the Veteran's confirmed in-service 
stressors were not of sufficient gravity to cause or support 
a diagnosis of PTSD.  See Cohen, 10 Vet. App. at 140-42 
(noting that the determination of whether stressors are of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals) (Emphasis 
added).  In his conclusion, Dr. C.W.G. diagnosed the Veteran 
with alcohol abuse and a personality disorder; PTSD was not 
diagnosed.  The examiner noted Dr. D.K.'s 2004 private 
treatment records, indicating a diagnosis of PTSD, and 
commented that Dr. D.K. had not reviewed the Veteran's 
records in making his conclusion.  Based on the review of the 
claims file, the thorough psychiatric examination, the 
comments on Dr. D.K.'s divergent conclusions, the reference 
to all reviewed data in his report, and the date of the 
opinion, the Board finds that the August 2008 VA examiner's 
opinion has significantly greater probative value with regard 
to the question of whether the Veteran has a current 
diagnosis of PTSD linked to an in-service stressor, when 
compared to the counselor and Dr. D.K.'s opinions combined. 

The Board has considered the Veteran's assertion that he has 
PTSD due to his experiences in service.  However, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to the 
etiology of a mental disorder such as PTSD.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the record does not contain 
a link, established by medical evidence, between the 
Veteran's current symptoms and a verified in-service 
stressor, the Veteran's claim must be denied.  See 38 C.F.R. 
§ 3.304(f).   

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


